Title: From Alexander Hamilton to Beverley Randolph, 29 October 1789
From: Hamilton, Alexander
To: Randolph, Beverley


Treasury DepartmentOctober 29th. 1789.
Sir
Your letter by the last Post without date I have had the honor of receiving.
I perceive that you had concluded to defer directing the Amount of the State debt to be furnished, ’till a provision is made by the Legislature respecting Funds for discharging it. Allow me to remark Sir, that I am persuaded, for a variety of reasons, that the Amount of the debt, is the most material part of the information desired by the House of Representatives; and that with regard to Funds, it will be a complete answer to their enquiry to state those which do exist if there are any, and if there are none, to state that there are none.
Under this conviction, I beg leave to urge that your Excellency will have the goodness to direct that the Amount of the Debt be immediately transmitted to this Office, accompanied with such remarks respecting the other objects of the Resolution, as the actual state of things shall suggest.
I have the honor to be   With perfect consideration   Your Excellency’s   Most Obedient, and Humble Servant

Alexr. HamiltonSecy of the Treasury
His ExcellencyBeverley Randolph Esqr.Governor of the State of Virginia.

